DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 28 September 2020 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the displacement  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshino et al. (US 9,605,452).


Regarding claim 1, Yoshino et al. discloses A handle device for a vehicle in which an operating member (11; Yoshino et al.) linked to a base (OP; Yoshino et al.) fixed to a door (D; Yoshino et al. ) of a vehicle to be rotatably operable is operated so as to displace an output portion (12; Yoshino et al.) and operate a door lock device (c.6, l. 31, latch device; Yoshino et al.) in the door linked to the output portion, wherein the output portion include a cam body (30; Yoshino et al.) including a curved cam portion (32a; Yoshino et al.) which is linked to the base, driven to rotate by the operating member, and for determining a rotation angle of the operating member and a property of displacement of the output portion, and wherein a displacement amount in the output 

Regarding claim 2, Yoshino et al. discloses The handle device for the vehicle according to claim 1, wherein the displacement amount in the output portion per unit operation angle of the operating member is large at an initial state of a handle operation (12 interacting with 31 closer to pivot is initially larger than contact further from pivot with is smaller angular displacement; Yoshino et al.) and is small in a vicinity of a lock releasing operation position of the door lock device.

Regarding claim 3, Yoshino et al. discloses The handle device for the vehicle according to claim 1, wherein the output portion further includes a follower body driven (end of RD; Yoshino et al.) by the curved cam portion, and wherein the door lock device is operated by the displacement of the follower body (c.5, l.9-16; Yoshino et al.).

Regarding claim 4, Yoshino et al. discloses The handle device for the vehicle according to claim 3, wherein the cam body (30; Yoshino et al.) having a shape of a plate lever includes a long hole (32a; Yoshino et al.)which is opened and in which a distance from a rotation center of the cam body gradually changes, and wherein a follower pin (bent end of RD forming a pin; Yoshino et al.), which moves in the long hole, is provided in the follower body.

Regarding claim 5, Yoshino et al. discloses The handle device for the vehicle according to claim 1, further comprising: a handle unit (10; Yoshino et al.) which links the operating member and the base to each other in advance and is fixed to a front surface of the door(OP; Yoshino et al.); a unit base (11; Yoshino et al.)which is fixed to a rear surface of the door panel; and an output portion unit (FR; Yoshino et al.)which holds the output portion to the unit base and is fixed to the rear surface of the door panel.

Regarding claim 6, Yoshino et al. discloses The handle device for the vehicle according to claim 5, wherein a lever (Fig.2, 30; Yoshino et al.)which swings in accordance with the operation of the operating member and in which a linked portion is oriented toward the inside of the door (Fig. 2; Yoshino et al.), is disposed in the handle unit, and wherein a linking portion which is linked to the linked portion of the lever and transmits an operating force toward the operating member to the output portion when being fixed to the rear surface of the door panel, is provided with the output portion unit.

Regarding claim 7, Yoshino et al. discloses A handle device (title; Yoshino et al.) for a vehicle which is fixed to a door (D; Yoshino et al.) of a vehicle, and remotely operates a door latch device (c.6, l. 31, latch device; Yoshino et al.) which performs a latch releasing operation by an electric actuator (51, latch device; Yoshino et al.) and a latch releasing operation by an operating force transmission member (53; Yoshino et al.), the device comprising: an operating member (Fig. 352; Yoshino et al.) which is rotatably operable in a direction that matches an opening operation direction of the door until 

Regarding claim 9, Yoshino et al. discloses The handle device for the vehicle according to claim 7, wherein the linking portion includes a displacement suppression portion (end of cam 54b3; Yoshino et al.) which suppresses displacement that occurs in accordance with the rotation operation to the operation position from the initial position of the operating member, and regulates transmission of an operating force to the operating force transmission member.

Regarding claim 10, Yoshino et al. discloses The handle device for the vehicle according to claim 7, wherein the linking portion further includes a follower body (end of 

Regarding claim 12, Yoshino et al. discloses The handle device for the vehicle according to claim 10, wherein the resistance applying portion is formed by a cam portion (54b3 or 31; Yoshino et al.) which corresponds to a steep cam curve in a rotation angle in which a movement amount of the follower body increases (31 contact further from axis of pivot; Yoshino et al.) as an operation angle of the operating member exceeds the operation position.

Regarding claim 13, Yoshino et al. discloses The handle device for the vehicle according to claim 7, further comprising: a handle unit in which the operating member (11; Yoshino et al.)  is linked to a base fixed to a front surface of a door panel (OP; Yoshino et al.); and a linking unit (52, 53, 54; Yoshino et al.)  in which the linking portion and the switch member are linked to a unit base fixed to a rear surface of the door panel (Fig. 2. Inside panel view; Yoshino et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 8, 11, 14, and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. in view of Kouzuma et al. (US 9,970,219).

Regarding claim 8, Yoshino et al discloses The handle device for the vehicle according to claim 7, wherein a pushing portion with respect to the electric actuator portion of the switch member includes in which a pushing-in dimension is invariable after finishing pushing of the actuator portion by the rotation to the operation position of the operating member until reaching the emergency corresponding position.

Yoshino et al. is silent on: switch member includes  in which a pushing-in dimension is invariable after finishing pushing of the actuator portion by the rotation to the operation position of the operating member until reaching the emergency corresponding position. 
Kouzuma et al. teaches switch member includes  in which a pushing-in dimension is invariable after finishing pushing of the actuator portion by the rotation to the operation position of the operating member for the purpose of switching operation and limiting the movement of the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshino et al. with switch member includes  in which a pushing-in dimension is invariable after finishing pushing of the actuator portion by the rotation to the operation position of the operating member as taught by Kouzuma et al. 


Regarding claim 11, the combination makes obvious The handle device for the vehicle according to claim 10, wherein the pushing portion with respect to the electric actuator portion of the switch member is formed at an outer circumference of the rotating body (110; Kouzuma et al).

Regarding claim 14, the combination makes obvious the handle device for the vehicle according to claim 1, wherein the door lock device is connected to the output portion via a device.
Yoshino et al. does not disclose: a cable device
Kouzuma et al. teaches a cable device (93; Kouzuma et al.) for the purpose of operating a latch by transmission of force to operate the device.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yoshino et al.  with a cable device as taught by Kouzuma et al. for the expected benefit of use of an operating member such as a cable which are old and well known in the art.  


Regarding claim 15, the combination makes obvious the handle device for the vehicle according to claim 7, wherein the operating force transmission member is a cable device (93; Kouzuma et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675